     Case: 1:20-cv-02242 Document #: 70 Filed: 07/20/21 Page 1 of 1 PageID #:956

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

The James Streibich Revocable Trust of 2002, et
al.
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−02242
                                                                 Honorable Manish S. Shah
Brock H Flagstad, et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 20, 2021:


        MINUTE entry before the Honorable Manish S. Shah: Pursuant to the notice of
voluntary dismissal [69], this case is dismissed. Civil case terminated. Notices mailed.
(psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
